Citation Nr: 0126825	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back injury with residuals of back surgery.  


REPRESENTATION

Appellant represented by:	Clarence Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Cousin


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served in the Alabama Army National Guard from 
March 1979 to March 1985 and from November 1988 to March 
1991.  His service includes a period of active service for 
training in August 1989. 

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for a low back injury with residuals of 
back surgery, assigning a 10 percent evaluation effective 
September 30, 1997.  Unsatisfied with the RO's assignment of 
only a 10 percent evaluation, the veteran continued the 
appeal process by notice of disagreement in August 1999.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue for appellate review has been recharacterized in 
view of Fenderson v. West, 12 Vet. App. 119 (1999), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) held that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  As 
the Board noted earlier, the current appeal involves the 
veteran's having expressed dissatisfaction with the 
assignment of an initial rating following the initial award 
of service connection for a back disability.

The veteran, with the assistance of his representative, 
appeared at a personal hearing in August 2001, before the 
undersigned travel Member of the Board of Veterans' Appeals 
(Board).  His spouse and cousin also appeared at the hearing 
and testified.  A transcript of the hearing has been 
associated with the claims file.

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case (SSOC).  In this case, 
however, this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).


With respect to claims of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) under 38 C.F.R. § 4.16(b) (2001), once 
a veteran submits evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) (2001) 
is met.  Roberson v. Principi, 251 F.3d 1378 (2001).  

In this case, these criteria have been met.  VA must 
therefore consider a claim for a TDIU, but since the TDIU 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of well 
groundedness and redefines the obligations of VA with respect 
to the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  


The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
  
The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is thus more favorable to the veteran.  Therefore, the Board 
finds that the amended duty to assist law applies.  Karnas, 
supra; Holliday v. Principi, 14 Vet. App. 280 (2001).

This matter was initially before the Board in December 1998 
under a different docket number, at which time the issue for 
appellate review was service connection for residuals of back 
surgery.  The Board remanded the case to the RO for 
additional development.  Pursuant to that remand, VA 
conducted a spine examination in May 1999.  The examination 
results included an opinion as to the nature and etiology of 
the veteran's low back injury, as requested in the Board's 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).    

The May 1999 VA examination, however, is incomplete for 
purposes of the current appeal, such that reexamination is 
required.  See Beverly v. Brown, 9 Vet. App. 402 (1996).  

In particular, the VA examination is deficient in its 
discussion of the schedular criteria for a low back injury, 
such as whether there is muscle spasm on extreme forward 
bending.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  




Given the significant amount of testimony provided at the 
August 2001 hearing, the Board notes that it may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

Here, although the veteran and his witnesses provided 
testimony regarding the frequency and severity of his low 
back pain, a significant portion of their testimony does not 
assist VA in determining the propriety of a higher evaluation 
for his low back injury because much of the testimony 
discusses factors not included in the relevant rating 
criteria.  See 38 C.F.R. § 4.71a. 

Additionally, the May 1999 VA examination does not 
specifically address the impact of the veteran's low back 
impairment on his ability to work.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

During the August 2001 hearing, the veteran indicated that he 
was currently undergoing treatment by two physicians.  
Although he did not provide the names of his treating 
physicians, he stated he was "going to the Quality of Life 
Clinic and then [he] started going to [a] regular doctor...."  
Transcript, p. 18.  His spouse added that he was scheduled to 
attend a medical appointment at a VA facility the day after 
his Board hearing.  Transcript, p. 24.  

Because the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would also be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992); see also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his low 
back disability as well as its impact on 
his employability.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lower back, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  

The examiner should determine whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected low back disability 
involves only the joint structure, or the 
muscles and nerves as well.  

The examiner must specifically express an 
opinion as to whether the veteran's 
service-connected low back disability has 
rendered him unemployable for VA 
compensation purposes.

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination may result in a denial of his 
claim.  38 C.F.R. § 3.655 (2001); Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997) 
(holding that when a claimant fails to 
appear for a scheduled reexamination 
pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates 
that the claim be denied absent a showing 
of good cause for the failure to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue currently on appeal, taking into 
consideration all pertinent laws, 
regulations, and Court decisions.  

Specifically, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2001), as warranted.  

The RO should also document its 
consideration of any additional evidence 
not previously considered.  38 C.F.R. 
§§ 19.37(a), 20.1304(c) (2001).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is again notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


